Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 1 of 22

THE LAW OFFICES OF

JOSEPH A. BONDY

JOSEPH A. BONDY 1776 BROADWAY
SUITE 2000

STEPHANIE R. SCHUMAN NEw YorRK NY 10019

(OF COUNSEL) TEL 212.219.3572

FAX 212.219.8456

JOSEPHBONDY@MAC.COM

January 24, 2020

Hon. J. Paul Oetken

United States District Judge
Southern District of New York
40 Foley Square

Courtroom 706

New York, NY 10007

Re: United States v. Lev Parnas, et. al., 19-cr-725 ([PO)

Dear Judge Oetken:

We write in response to the letter addressed to this Court from Todd Blanche, counsel to
co-defendant Igor Fruman, dated January 22, 2020. In his letter, Mr. Blanche urges our client to
“claw-back” any potentially attorney-client privileged materials that we may have provided to the
House Permanent Select Committee on Intelligence (“HPSCI”), pursuant to its duly-issued
subpoena to Mr. Parnas.

At the outset, we point out that the burden is on the party asserting the attorney-client
privilege to first establish that there was: 1) a communication; 2) made in confidence; 3) to an
attorney; 4) by a client; 5) for the purpose of seeking or obtaining legal advice.! The party
asserting attorney-client privilege has the burden of conclusively proving each element,? and
courts strongly disfavor blanket assertions of the privilege? as “unacceptable.” In addition, the

 

| See, eg., 8 Wigmore, Evidence § 2292, at 554 (McNaughton rev. ed 1964); see also In Re County of Erie, 473
F.3d 413 (2007).

2 See, eg., United States v. Mejia, 655 F.3d 126 (2d Cir. 2011).

3 United States v. White, 970 F.2d 328, 334 (7th Cir. 1992) (“A blanket claim of privilege that does not
specify what information is protected will not suffice.”).

4 SEC uv. Gulf & Western Industries, Inc., 518 F. Supp. 675, 682 (D.D.C. 1981).

Page | of 5
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 2 of 22

mere fact that an individual communicates with an attorney does not make the communication
privileged.°

There are also instances in which the attorney-client privilege is waived, including when
the substance of otherwise privileged communications are shared with third parties®, when the
communications reflect a criminal or fraudulent intent between the parties’, when the
communications are part of a joint—yet conflicted—representation, and in cases where the
parties to a joint defense have become adverse in their interests.®

Of importance to the instant matter, the common-law privileges that are available in civil
or criminal court proceedings—such as the attorney-client privilege—do not act as a shield for an
individual’s compliance with a congressional committee demand.

Congressional Subpoenas and the Attorney-Client Privilege

On September 30, 2019, HPSCI requested that Mr. Parnas produce a number of
materials deemed relevant to its impeachment inquiry. (See ¢.g., Exhibit A). On October 3, 2019,
his then-attorney, John Dowd, informed the committee that Mr. Parnas, along with co-defendant
Igor Fruman, who had received a similar request, would not be complying. (See ¢.g., Exhibit B).
On October 9, 2019, Parnas and Fruman were arrested on the instant charges. At arraignment,
Mr. Parnas was represented by Mr. Dowd’s colleague, Kevin Downing. On October 10, 2019,
HPSCI subpoenaed Parnas and Fruman for the same materials it had previously requested. (See
eg., Exhibit C), Of particular relevance herein, Parnas was requested to produce:

11. Any and all documents supplied in response to any subpoena, search
warrant, seizure warrant, summons, or other legal writ, notice, investigation or
order or request for information, property, or materials, made by Congress or any
U.S. federal or state agency.

(Exhibit C, Schedule p. 2).

On October 30, 2019, we wrote to HPSCI, indicating that Mr. Dowd no longer
represented Mr. Parnas, who wished to fully comply with his subpoena. In electing to comply,
Mr. Parnas broke with Mr. Fruman and his co-defendants, and any common-interest shared to
that point ended.

 

5 See In re Grand Fury Subpoena Duces Tecum, 112 F.3d 910 (8th Cir. 1997) (rejecting applicability of common
interest doctrine to communications at a meeting with white house counsel’s office attorneys and private
attorneys for the first lady).

8 See Kleeberg v. Eber, 2019 US Dist LEXIS 80428 (SDNY May 13, 2019).

7 See In re Grand Jury Subpoena Duces Tecum, 731 F2d 1032 (2d Cir. 1984).

8 See Newsome v. Lawson, 286 F. Supp. 3d 657 (D. Del. 2017) (describing the two exceptions to the joint-
representation privilege, when both parties jointly waive the privilege and when there is adverse-litigation
between either one of the parties and the attorney, or between the parties themselves.)

Page 2 of 5
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 3 of 22

On November 26, 2019, we were informed by HPSCI Investigators that the Committee
does not recognize the attorney-client privilege. In point of fact, Congress has complete
discretionary authority as to whether and when it recognizes the attorney-client privilege. The
basis for Congress’s right to refuse to recognize assertions of attorney-client privilege is derived
from both its inherent constitutional authority to investigate and each chamber’s constitutional
authority to determine the rules of its proceedings.®

The attorney-client privilege is simply not a constitutionally based privilege.!° Rather, the
attorney-client privilege is a judicially-created exception to the general evidentiary principle of
full disclosure in the context of court proceedings.!! “... It is critically important to remember that
the attorney-client privilege is designed for, and properly confined to, the adversary process: the
adjudicatory resolution of conflicting claims of individual obligations in a civil or criminal
proceeding. The need to protect individual interests is less compelling in an investigatory setting
where a legislative committee is not empowered to adjudicate a witness’s liberty or property.” !?
Indeed, several courts have recognized that “only infrequently have witnesses... [in congressional
hearings] been afforded rights normally associated with an adjudicative proceeding.” !%

The suggestion that the legislature’s investigatory authority is subject to non-
constitutional, common law rules developed by the judicial branch to govern its proceedings is
arguably contrary to the concept of separation of powers. Such a rule would, in effect, permit the
Judiciary to determine congressional procedures, which is irreconcilable with the constitutional
authority granted to each house of Congress to determine its own rules.!4 The Supreme Court
has recognized that “only infrequently have witnesses ... [in congressional hearings] been
afforded the procedural rights normally associated with an adjudicative proceeding.” !®

Given this framework, along with Mr. Parnas’s legal obligation to Congress to produce all
materials that were seized pursuant to subpoena, search warrant, seizure warrant or summons,
and his wish to be fully cooperative, on January 11, 2020, we produced a complete copy of Mr.

 

° U.S. Const., Art. I, sec. 5, cl. 2.

10 See Moran v. Burbine, 475 U.S. 412, 430 (1986) (Sixth Amendment not a source for attorney- client
privilege); see also Fisher v. United States, 425 U.S. 391, 396-97 (1976) (compelling an attorney to disclose
chent communications does not violate the client’s Fifth Amendment privilege against self-incrimination);
see also Hannah v. Larche, 363 U.S. 420, 445 (1960) (“[O]nly infrequently have witnesses [in congressional
hearings] been afforded the procedural rights normally associated with an adjudicative proceeding.”); see
also United States v. Fort, 443 F.2d 670 (1970) (rejecting contention that the constitutional right to cross-
examine witnesses applied to congressional investigations).

'! See Westinghouse Electric Corp. v. Republic of the Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991).

'? When Congress Comes Calling: A Study on the Principles, Practices, and Pragmatics of Legislatwe Inquiry, THE
CONSTITUTION PROJECT, 67-68 (2017),
https://docs.pogo.org/report/2017/POGO_TCP_When_Congress_Comes_Calling.pdf
[https://perma.cc/495Y-C53B].

13 Hannah v. Larche, 363 U.S. at 445.

14 See Noel Canning, 134 S. Ct. at 2574.

'S See Hannah, 363 U.S. at 445; see also Fort, 443 F.2d at 670; see also In the Matter of Provident Life and Accident
Co., B.D. Tenn., $.D., CIV-1-90-219 (June 13, 1990) (per Edgar, J.) (noting that the court’s earlier ruling
on an attorney-client privilege claim was “not of constitutional dimensions, and is certainly not binding on
the Congress of the United States”).

Page 3 of 5
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 4 of 22

Parnas’s iPhone 11 to HPSCI, subject only to a confidentiality agreement between Mr. Parnas
and HPSCI, protecting Mr. Parnas’s attorneys’ work-product and opinion-privileged materials
from the date of his arrest forward, involving attorneys Edward B. MacMahon, Jr. and Joseph A.
Bondy.

Conflicts of Interest and Third Party Disclosures

As set forth above, in the early stages of this case, Mr. Parnas was represented by
Attorney John Dowd, along with Kevin Downing, in connection with HPSCT’s letter-request and
subpoena, and his initial appearance in the instant case. Mr. Fruman was also apparently
represented by these same attorneys during the same time frame.

Mr. Parnas waives all privilege with respect to the communications he had with Mssrs.
Dowd and Downing. Furthermore, the substance of his and Mr. Fruman’s legal representation
appears to have been shared with third parties, including Jay Sekulow, Rudolf Giuliani, John
Sale, Jane Raskin, and others. (See ¢.g., Exhibit A, October 8, 2019, e-mail from John Dowd to
Jay Sekulow, Jane Raskin, Rudolf Giuliani, John Sale, and others.) As the Court may know,
Mssrs. Sekulow, Raskin, and Giuliani are also attorneys for President Trump. Mr. Giuliani and
the President have interests divergent from Mr. Parnas’s wish to cooperate with Congress and the
Government. Mr. Parnas believes that his and Mr. Fruman’s ostensibly joint representation by
Attorneys Dowd and Downing was conflicted and intended from its inception to obstruct the
production of documents and testimony responsive to a lawful congressional subpoena.

The reality of this case is that a congressional committee investigating the President’s
impeachment required the information contained in Mr. Parnas’s iPhone 11, sooner rather than
later, and that criminal and civil enforcement and third-party material filtration processes did not
allow for such production with alacrity. Mr. Blanche’s request,!® if granted, would have the effect
of suppressing the flow of materials to Congress that are detrimental to the President and his
attorneys through misplaced reliance on tools related to criminal, adversarial proceedings.!”

Joint Representations Gone Awry

The attorney-client privilege cannot be used as a shield by one jointly-represented party
against the other when their aligned legal interests diverge, as in the case at bar. Here, Attorney
Dowd undertaking a joint representation of Mr. Parnas and Mr. Fruman—with the President’s
explicit permission—constituted an actual conflict of interest at the time and appears designed to
have obstructed Mr. Parnas’s compliance with HPSCI’s subpoena and any ensuing efforts to
cooperate with congressional investigators or federal prosecutors. Given this conflict, Mr. Parnas

 

'° It has been represented that Mr. Giuliani and Mr. Fruman share a joint defense. See Michael
Rothfield et al., How 2 Soviet Emigrés Fueled the Trump Impeachment Flames, THE NEW YORK TIMES
(Dec. 19, 2019), https://www.nytimes.com/2019/12/19/nyregion/lev-parnas-igor-fruman.html
[https://perma.cc/C8DX-]JYM].

17 See United States v. Fort, 443 F.2d 670 (D.C. Cir. 1970), cert. denied, 403 U.S. 932 (1971); see also Hannah v.
Larche, 363 U.S. 420 (1960); see also Moran v. Burbine, 475 U.S. 412, 430 (1986) (Sixth Amendment is not a
source for attorney-client privilege).

Page 4 of 5
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 5 of 22

relieved Attorneys Dowd and Downing and wishes to cooperate fully—despite efforts to obstruct
his compliance and cooperation.

‘That Mr. Fruman, now with Mr. Giuliani aiding in his efforts, wishes to persist in
avoiding his subpoena by not providing similar assistance to the Government, is his right.
However, it should not be weaponized to prevent Mr. Parnas from sharing materials and
testimony, including about the facts of this representation, with Congress.

Conclusion

We believe that our production of subpoenaed materials to HPSCI was entirely
appropriate and warrants no “claw-back”, nor does it bar any future production. Certainly, Mr.
Parnas should not be prejudiced in his efforts at legal compliance by a third party who chooses to
remain in contempt of his congressional subpoena and assert a privilege not recognized by
Congress.

‘T’o the extent that any party is now asserting an attorney-client privilege to any materials,

the burden is on that party to first establish that the items are in fact privileged with no applicable
exceptions, and then to procure a protective order with the Government and this Court shielding

the items from use in the instant case.
mitt 0
Vere YY

Giese R. Schuman
Counsel to Lev Parnas

      

Cc! All Gounsel

Page 5 of 5
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 6 of 22

Exhibit A
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 7 of 22

Congress of the United States
Washiigtan, AC aoss
September 30, 2019

VIA U.S. MAIL

Dear Mr. Lev Parnas:

Pursuant to the House of Representatives’ impeachment inquiry, we hereby request that
you preserve and produce certain documents and material listed in the attached document request
and relevant to the Committees’ investigations, by no later than October 7, 2019. We further
request your appearance at a deposition on October 10, 2019.

This request is being issued by the Permanent Select Committee on Intelligence under the
Rules of the House of Representatives in exercise of its oversight and legislative jurisdiction and
after consultation with the Committee on Foreign Affairs and the Committee on Oversight and
Reform. The requested documents shall be collected as part of the House’s impeachment inquiry
and shared among the Committees, as well as with the Committee on the Judiciary as
appropriate.' Your failure or refusal to comply with this request, including at the direction or
behest of the President or the White House, shall constitute evidence of obstruction of the
House’s impeachment inquiry and may be used as an adverse inference against you and anyone
with whom you are acting in concern, including the President.

The Committees are investigating the extent to which President Trump jeopardized
national security by pressing Ukraine to interfere with our 2020 election and by withholding
security assistance provided by Congress to help Ukraine counter Russian aggression, as well as
any efforts to cover up these matters.

A growing public record indicates that the President, his agent Rudy Giuliani, and others
appear to have pressed the Ukrainian government to pursue two politically-motivated
investigations, The first is a prosecution of Ukrainians who provided evidence against Mr.
Trump’s convicted campaign chairman, Paul Manafort. The second relates to former Vice
President Joseph R. Biden Jr., who is challenging President Trump for the presidency in 2020.
The Committees have reason to believe that you have information and documents relevant to
these matters.

The Committees are prepared to work cooperatively with you to obtain this information.
Please let us know by 5:00 pm on October 1, 2019 whether you intend to voluntarily comply
with the Committees’ request, or whether the Committees should pursue alternative means to
obtain the information.

 

' See Letter from Jerrold Nadler, Chairman, Committee on the Judiciary, to Adam B. Schiff, Chairman, Permanent
Select Committee on Intelligence; Maxine Waters, Chairwoman, Committee on Financial Services; Elijah E.
Cummings, Chairman, Committee on Oversight and Reform; and Eliot L. Engel, Chairman, Committee on Foreign
Affairs (August 22, 2019).

PRINTED ON RECYCLED PAPER
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 8 of 22

Please contact staff for the Permanent Select Committee on Intelligence at (202) 225-
7690 to arrange for the production of documents and discuss the deposition. Enclosed is a copy
of the House Deposition Rules for your information.

 

 

Sincerely,
® -
Sify Baw cb E ayy h
&- 7 ead Eliot L. Engel
Chairman Chairman
House Permanent Select Committee House Committee on Foreign Affairs

On Intelligence

 

aa am E. Cummings
Chairman
House Committee on Oversight and Reform

Enclosures

cc; The Honorable Devin Nunes, Ranking Member
House Permanent Select Committee on Intelligence

The Honorable Michael McCaul, Ranking Member
House Committee on Foreign Affairs

The Honorable Jim Jordan, Ranking Member
House Committee on Oversight and Reform
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 9 of 22

SCHEDULE

The Committees request that Lev Parnas preserve and produce all documents and
communications for the period of January 20, 2017, through the present, regardless of form
and as defined below, referring or relating to:?

(1)

(2)

(3)

(4)

(5)

(6)

(7)

Paul Manafort, Hunter Biden, Mykola Zlochevsky, Burisma Holdings Ltd. (“Burisma”),
or any employee or agent of Burisma;

Efforts, including but not limited to those by you, Rudolph (“‘Rudy’’) Giuliani, Igor
Fruman, Vitaly Pruss, Semyon (“Sam”) Kislin, Joseph diGenova, or Victoria Toensing,
to induce, compel, petition, press, solicit, suggest, or otherwise pressure current or former
Ukrainian government officials, politicians, or any persons or entities associated with or
acting in any capacity as a representative, agent, or proxy for any such individuals, to
investigate matters related to Burisma, or any U.S. persons or entities, including but not
limited to Paul Manafort, Hunter Biden, Joseph Biden, the Democratic National
Committee, or Hillary Clinton, as well as any responses by current or former Ukrainian
government officials, politicians, or other persons of influence, or any persons or entities
associated with or acting in any capacity as a representative, agent, or proxy for any such
individuals, concerning the same;

Serhiy Leshchenko, Igor Kolomoisky, or any persons or entities associated with or acting
in any capacity as a representative, agent, or proxy for these individuals, including but
not limited to efforts to induce, compel, petition, press, solicit, suggest, or otherwise
pressure current or former Ukrainian officials, politicians, or any persons or entities
associated with or acting in any capacity as a representative, agent, or proxy for any such
individuals, to investigate matters related to Leshchenko and Kolomoisky, and any
documents, communications, or meetings with former Prosecutor General Yuri Lutsenko
related to these matters;

The White House, President Donald Trump, Attorney General William Barr, Donald
Trump Jr., Rudolph (“Rudy”) Giuliani, former Ambassador Kurt Volker, State
Department counselor T. Ulrich Brechbuhl, State Department Deputy Assistant Secretary
George Kent, Assistant Secretary of State for European Affairs A. Wess Mitchell, or
anyone in or associated with the Trump Administration;

Former Congressman Pete Sessions, including but not limited to a meeting in or about
May 2018;

Former United States Ambassador to Ukraine Marie “Masha” Yovanovitch, including but
not limited to the former Ambassador’s recall or dismissal;

Petro Poroshenko, Volodymyr Zelensky, Nazar Kholodnitsky, Andriy Telizhenko,
Andriy Yermak, Yuri Lutsenko, Serhiy Shefir, Ivan Bakanov, Ruslan Ryaboshapka,
Andriy Bogdan, Kostiantyn Kulyk, Victor Shokin, Lena (“Olena”) Zerkal, Andriy
Favorov, Gennady Bogolyubov, or anyone who is or has been associated with Ukrainian

 

2 Any alternate spellings or transliterations of any names referenced herein would also render a document responsive
to these requests.
(8)

(9)

(10)

Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 10 of 22

law enforcement or anti-corruption organizations or entities, including but not limited to
the office of the Prosecutor General, the Special Anti-Corruption Prosecutor’s Office, or
the National Anti-Corruption Bureau of Ukraine (NABU);

United States foreign assistance to Ukraine, including but not limited to the Ukraine
Security Assistance Initiative and any efforts to withhold, delay, or release security
assistance to Ukraine;

Monies, funds, gifts, contributions, donations, or offers of anything of value made
directly or indirectly to U.S. political campaigns, candidates, parties, political action
committees (PACs) and super PACs—including but not limited to America First Action,
Inc.—by any foreign individuals or entities of any type (e.g., government, business,
organization, etc.), individuals or entities on the Office of Foreign Assets Control’s
(OFAC) list of Specially Designated Nationals and Blocked Persons (SDNs) or Sectoral
Sanctions Identifications List, or any persons or entities associated with or acting in any
capacity as a representative, agent, or proxy for any such individuals or entities; and

The source of any monies, funds, gifts, contributions, donations, or offers of anything of
value made by Global Energy Producers, LLC or Aaron Investments I, LLC to America
First Action, Inc., including but not limited to a $325,000 donation in May 2018.

The Committees also request that you produce:

(11)

Any and all documents supplied in response to any subpoena, search warrant, seizure
warrant, summons, or other legal writ, notice, investigation or order or request for
information, property, or material, made by Congress or any U.S. federal or state agency,
that could lead to discovery of any facts within the Committee’s investigation, or efforts
to obstruct authorized investigations into these matters.

To expedite the Committee’s review, responsive materials should be produced immediately upon
being identified, rather than waiting to submit all documents at one time, and all material
produced be bates-stamped and provided in a searchable, Adobe PDF electronic format.

For purposes of this document request:

The documents requested include all those that are in your custody, control, or possession, or
within your right of custody, control, or possession. If the document request cannot be complied
with in full, it shall be complied with to the extent possible, with an explanation of why full
compliance is not possible. Any document withheld on the basis of privilege shall be identified
on a privilege log submitted with the responses to this document request. The log shall state the
date of the document, its author, his or her occupation and employer, all recipients, the
occupation and employer of each recipient, the subject matter, the privilege claimed and a brief
explanation of the basis of the claim of privilege. If any document responsive to this document
request was, but no longer is, in your possession, custody, or control, identify the document and
explain the circumstances by which it ceased to be in your possession, custody, or control.
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 11 of 22

Definitions:

For purposes of this document request:

1,

The term “document” means any written, recorded, or graphic matter of any nature
whatsoever, regardless of how recorded, and whether original or copy, including, but not
limited to, the following: agreements; papers; memoranda; correspondence; reports;
studies; reviews; analyses; graphs; diagrams; photographs; charts; tabulations;
presentations; working papers; records; records of interviews; desk files; notes; letters;
notices; confirmations; telegrams; faxes, telexes, receipts; appraisals; interoffice and intra
office communications; electronic mail (e-mail); electronic messages; text messages;
instant messages; marketing materials; contracts; cables; recordings, notations or logs of
any type of conversation, telephone call, meeting or other communication; bulletins;
printed matter; computer printouts; teletype; invoices; transcripts; audio or video
recordings; statistical or informational accumulations; data processing cards or worksheets;
computer stored or generated documents; computer databases; computer disks and formats;
machine readable electronic files; data or records maintained on a computer; diaries;
questionnaires and responses; data sheets; summaries; minutes; bills; accounts; estimates;
projections; comparisons; messages; electronically stored information; and similar or
related materials, A document bearing any notation not a part of the original text is to be
considered a separate document. A draft or non-identical copy is a separate document

within the meaning of this term.

The term “communication” means each manner or means of disclosure or exchange of
information, regardless of means utilized, whether oral, electronic, by document or
otherwise, and whether face to face, in meetings, by telephone, mail, telex, facsimile,
computer, encrypted electronic communications app, discussions, releases, delivery, or
otherwise.

The terms “and” and “or” shall be construed broadly and either conjunctively or
disjunctively to bring within the scope of this document request any information which
might otherwise be construed to be outside its scope. The singular includes plural number,
and vice versa. The masculine includes the feminine and neuter genders,
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 12 of 22

Exhibit B
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 13 of 22

VIA E-MAIL
October 3, 2019

Nicolas A, Mitchell

Investigation Counsel

House Permanent Select Committee on Intelligence
Democratic Congress of the United States
Washington, D.C. 20515

Subject: Your letters of September 30, 2019, to Lev Parnas and Igor
Fruman

Dear Mr. Mitchell:
This letter will confirm our recent telephone conversation of October

1, 2019, in response to the Committees’ extensive and detailed letters
which the Committees unfortunately caused to be published on the
internet in violation of all norms of fairness and decency.

In that call, I advised you of my anticipated retainer by Lev Parnas and
Igor Frumas. I now represent Lev Parnas and Igor Fruman with respect
to the alleged impeachment investigation referenced in your letters of

September 30, 2019.
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 14 of 22

I will meet with Mr. Parnas and Mr. Fruman beginning this weekend to
get acquainted with them, the facts and documents requested in your
detailed letter in order to prepare a response to the Committees’
requests, This effort will take some time.

Be advised that Messrs. Parnas and Fruman assisted Mr. Giuliani in
connection with his representation of President Trump. Mr. Parnas and
Mr. Furman have also been represented by Mr. Giuliani in connection
with their personal and business affairs. They also assisted Joseph
DiGenova and Victoria Toensing in their law practice. Thus, certain
information you seek in your September 30, 2019, letter is protected
by the attorney-client, attorney work product and other privileges.
Given the breadth and detail of your request for information, an
appropriate privilege review cannot reasonably be conducted by
October 7, 2019, the date you have set to produce documents and
communications. The amount of time required is difficult to determine.
but we are happy to keep you advised of our progress and engage ina
rolling production of non-privileged documents.

Your request for documents and communications is overly broad and
unduly burdensome. The subject matter of your requests is well
beyond the scope of your inquiry. This, in combination with requiring
immediate responses, leads me to the inescapable conclusion that the
Democratic Committee members’ intent is to harass, intimidate and

embarrass my clients.

The “Committees” and its Democratic members are well aware that my
clients are entitled to retain counsel and counsel is entitled to an
adequate period of time to get acquainted with the clients, review
documents, consult with the clients and prepare the clients for any
f
/

   

Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 15 of 22

potential testimony and document production. Requesting production of
documents within seven days and requiring testimony within fifteen
days is unreasonable and not in keeping with your Committees’ standard
procedures.

Considering the important factual questions and legal issues attendant
to the alleged whistleblower, your investigation, your authority and
requests for information, your charter should be amended to exhibit
some semblance of due process, fairness, justice and common decency.

ReéSpe fully submitted,

  

Counsel to Messrs. Parnas and Fruman
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 16 of 22

Exhibit C
To

Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 17 of 22

SUBPOENA

By AUTHORITY OF THE HOUSE OF REPRESENTATIVES OF THE
CONGRESS OF THE UNITED STATES OF AMERICA

LZgv PAaAeNAaS

 

You are hereby com
House Perman

manded to be and appear before the
ent Select Committee on Intelligence

 

 

of the House of Representatives of the United States at the place, date, and time specified below.

to produce the things identified on the attached schedule touching matters of inquiry committed to said
committee or subcommittee; and you are not to depart without leave of said committee or subcommittee. _

 

 

Place of production: Mous@. PRCMaNverr S€Lbc7T COMMITTEE ON NB UlEWEe

Ave- Bed, THE CAP TO™

Date: DCSE [Z, Z01F Time: 8:02 om P

 

to testify at a depos

ition touching matters of inquiry committed to said committee or subcommittee;

and you are not to depart without leave of said committee or subcommittee,

 

Place of testimony:

 

Date:

 

Time:

 

 

to testify at a hearing touching matters of inquiry committed to said committee or subcommittee; and

you are not to depai

rt without leave of said committee or subcommittec.

 

Place of testimony:

Date:

 

 

Time

 

 

 

To U.S. Marshals Service, or any authorized Member or congressional staff

 

to serve and make return.

 

At

Clerk

Witness my hand and the seal of the House of Representatives of the United States, at

}
the city of Washington, D.C. this /0 a day of OK Ee.

, 2019.

   

  

 

v CTS,
a I —
Ca hairman or Authorized Member
 

Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 18 of 22

PROOF OF SERVICE

 

 

Subpoena for

Lev Parnas
Address C/o oun Dow , 5285 W'S iow sin) AVE. NW.,

Svitfé Joe WASH 679, Deo Zoos

before the Permanent Select Committee on Intelligence

 

U.S. House of Representatives
116th Congress

 

 

 

 

Served by (print name) Maher Bitar
Title General Counsel

Manner of service Electronic Mail

 

Date \olio /2olA

Signature of Server Aka 7 AA
1 —

Address Permanent Select Committee on Intelligence, HVC-304, U.S, Capitol

 

 

 

 
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 19 of 22

SCHEDULE

In accordance with the attached Definitions and Instructions, you, Lev Parnas, are hereby
required to produce, for the period of January 20, 2017, to the present, all documents and
communications in your custody, possession, or control referring or relating to:

1,

Paul Manafort, Hunter Biden, Mykola Zlochevsky, Burisma Holdings Ltd.
(“Burisma”), or any employee or agent of Burisma;

Efforts, including but not limited to those by you, Rudolph (“Rudy”) Giuliani,
Igor Fruman, Vitaly Pruss, Semyon (“Sam”) Kislin, Joseph diGenova, or Victoria
Toensing, to induce, compel, petition, press, solicit, suggest, or otherwise pressure
current or former Ukrainian government officials, politicians, or any persons or
entities associated with or acting in any capacity as a representative, agent, or
proxy for any such individuals, to investigate matters related to Burisma, or any
U.S. persons or entities, including but not limited to Paul Manafort, Hunter Biden,
Joseph Biden, the Democratic National Committee, or Hillary Clinton, as well as
any responses by current or former Ukrainian government officials, politicians, or
other persons of influence, or any persons or entities associated with or acting in
any capacity as a representative, agent, or proxy for any such individuals,
concerning the same;

Serhiy Leshchenko, Igor Kolomoisky, or any persons or entities associated with
or acting in any capacity as a representative, agent, or proxy for these individuals,
including but not limited to efforts to induce, compel, petition, press, solicit,
suggest, or otherwise pressure current or former Ukrainian officials, politicians, or
any persons or entities associated with or acting in any capacity as a
representative, agent, or proxy for any such individuals, to investigate matters
related to Leshchenko and Kolomoisky, and any documents, communications, or
meetings with former Prosecutor General Yuri Lutsenko related to these matters;

The White House, President Donald Trump, Attorney General William Barr,
Donald Trump Jr,, Rudolph (“Rudy”) Giuliani, former Ambassador Kurt Volker,
State Department Counselor T. Ulrich Brechbuhl, State Department Deputy
Assistant Secretary George Kent, Assistant Secretary of State for European
Affairs A. Wess Mitchell, or anyone in or associated with the Trump
Administration;

Former Congressman Pete Sessions, including but not limited to a meeting in or
about May 2018;

Former United States Ambassador to Ukraine Marie “Masha” Yovanovitch,
including but not limited to the former Ambassador’s recall or dismissal;

Petro Poroshenko, Volodymyr Zelensky, Nazar Kholodnitsky, Andriy
Telizhenko, Andriy Yermak, Yuri Lutsenko, Serhiy Shefir, Ivan Bakanov, Ruslan
Ryaboshapka, Andriy Bogdan, Kostiantyn Kulyk, Victor Shokin, Lena (“Olena”)
Zerkal, Andriy Favorov, Gennady Bogolyubov, or anyone who is or has been
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 20 of 22

associated with Ukrainian law enforcement or anti-corruption organizations or
entities, including but not limited to the office of the Prosecutor General, the
Special Anti-Corruption Prosecutor’s Office, or the National Anti-Corruption
Bureau of Ukraine (NABU);

8, United States foreign assistance to Ukraine, including but not limited to the
Ukraine Security Assistance Initiative and any efforts to withhold, delay, or
release security assistance to Ukraine;

9, Monies, funds, gifts, contributions, donations, or offers of anything of value made
directly or indirectly to U.S. political campaigns, candidates, parties, political
action committees (PACs) and super PACs—including but not limited to America
First Action, Inc_—by any foreign individuals or entities of any type (e.g.,
government, business, organization, etc.), individuals or entities on the Office of
Foreign Assets Control’s (OFAC) list of Specially Designated Nationals and
Blocked Persons (SDNs) or Sectoral Sanctions Identifications List, or any persons
or entities associated with or acting in any capacity as a representative, agent, or
proxy for any such individuals or entities; and

10. The source of any monies, funds, gifts, contributions, donations, or offers of
anything of value made by Global Energy Producers, LLC or Aaron Investments
I, LLC to America First Action, Inc., including but not limited to a $325,000
donation in May 2018.

You are also hereby required to produce:

11. Any and all documents supplied in response to any subpoena, search warrant, seizure
warrant, summons, or other legal writ, notice, investigation or order or request for
information, property, or material, made by any U.S. federal or state agency.
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 21 of 22

Exhibit D
Case 1:19-cr-00725-JPO Document 84 Filed 01/28/20 Page 22 of 22

cwecennene Forwarded message ----------

From: John Dowd<jo EE Om>

Date: On Tue, Oct 8, 2019 at 7:07 AM
Subject: Fwd: Query?

To: Carole Dowd <i TamE.com>.Lev Parnas <i jor Fruman

<> Deanna Van Rensburg <drensbur @ aa
Cc:

John M Dowd

Begin forwarded message:

From: John Dowd
Date: October 8. 2019 at 7:06:25 AM ED
To: Jay Sekulow , Victoria TOensing <Viom>, Rudy Giuliani
<JoAnn.Zafont . Jane Raskin <jrom> Joseph diGencva
.,$  <—$___ are
< Mertin A. Sask" <n >. Joo 2°. re

 

 

Sub aject: Query

We are sending a letter to the intel committee to eliminate any doubt that Igor and Lev will appear to answer questions
because we are not prepared to do so.

We are tempted to take on a challenge to the legitimacy of the inquiry without all the bells and whistles. It would help to
know if the Boss/WH is going to challenge.

| hope. This is a huge opportunity to educate the public about the stupidity of Nancy’s folly and the fake WB.

By the way McCollough has left the Compass Rose over pangs of conscience regarding the handoff to Schifty. ¢ nat
enough to serve the public interest)Turn tne hounds loose!

John M Dowd
